Case 19-05006   Doc 37-8   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  I Page 1 of 16




                                                         Exhibit I




                                                                                     0079
Case 19-05006   Doc 37-8   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  I Page 2 of 16




                                                                                     0080
Case 19-05006   Doc 37-8   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  I Page 3 of 16




                                                                                     0081
Case 19-05006   Doc 37-8   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  I Page 4 of 16




                                                                                     0082
Case 19-05006   Doc 37-8   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  I Page 5 of 16




                                                                                     0083
Case 19-05006   Doc 37-8   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  I Page 6 of 16




                                                                                     0084
Case 19-05006   Doc 37-8   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  I Page 7 of 16




                                                                                     0085
Case 19-05006   Doc 37-8   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  I Page 8 of 16




                                                                                     0086
Case 19-05006   Doc 37-8   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  I Page 9 of 16




                                                                                     0087
Case 19-05006   Doc 37-8   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  I Page 10 of 16




                                                                                     0088
Case 19-05006   Doc 37-8   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  I Page 11 of 16




                                                                                     0089
Case 19-05006   Doc 37-8   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  I Page 12 of 16




                                                                                     0090
Case 19-05006   Doc 37-8   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  I Page 13 of 16




                                                                                     0091
Case 19-05006   Doc 37-8   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  I Page 14 of 16




                                                                                     0092
Case 19-05006   Doc 37-8   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  I Page 15 of 16




                                                                                     0093
Case 19-05006   Doc 37-8   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  I Page 16 of 16




                                                                                     0094
